              Case 5:20-cv-05799-LHK Document 63 Filed 09/02/20 Page 1 of 3




     ETHAN P. DAVIS
 1   Acting Assistant Attorney General
 2   DAVID MORRELL
     Deputy Assistant Attorney General
 3   ALEXANDER K. HAAS
     Branch Director
 4
     DIANE KELLEHER
 5   BRAD P. ROSENBERG
     Assistant Branch Directors
 6   DANIEL D. MAULER
 7   Trial Attorney
     Civil Division, Federal Programs Branch
 8   U.S. Department of Justice
     1100 L St. NW
 9   Washington, DC 20005
10   Phone: (202) 616-0773
     Fax: (202) 616-8470
11   E-mail: dan.mauler@usdoj.gov
12   Attorneys for Defendants
13
14
                         IN THE UNITED STATES DISTRICT COURT
15                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
16                                 SAN JOSE DIVISION

17
       NATIONAL URBAN LEAGUE, et al.,               Case No. 5:20-cv-05799-LHK
18
19                   Plaintiff,                     DEFENDANTS’ STATEMENT IN
                                                    RESPONSE TO CASE MANAGEMENT
20            v.                                    ORDER
21
       WILBUR L. ROSS, JR., et al.,
22
                     Defendants.
23
24
25
            Pursuant to the Court’s Case Management Order of August 26, 2020, ECF No. 45,
26
     Defendants state that the Census Bureau has already begun taking steps to conclude field
27
     operations.   Those operations are scheduled to be wound-down throughout September by
28


     DEFENDANTS’ STATEMENT IN RESPONSE TO CASE MANAGEMENT ORDER
     Case No. 5:20-cv-05799-LHK
                                                1
              Case 5:20-cv-05799-LHK Document 63 Filed 09/02/20 Page 2 of 3




 1   geographic regions based on response rates within those regions. As will be described in
 2   Defendants’ forthcoming filing on Friday, September 4, 2020, any order by the Court to extend
 3   field operations, regardless of whether those operations in a particular geographic location are
 4   scheduled to be wound-down by September 30 or by a date before then, could not be implemented
 5   at this point without significant costs and burdens to the Census Bureau.
 6
 7
 8   DATED: September 2, 2020                             Respectfully submitted,
 9
10                                                        ETHAN P. DAVIS
                                                          Acting Assistant Attorney General
11
                                                          DAVID MORRELL
12                                                        Deputy Assistant Attorney General
13
                                                          ALEXANDER K. HAAS
14                                                        Branch Director
15                                                        DIANE KELLEHER
16                                                        BRAD P. ROSENBERG
                                                          Assistant Branch Directors
17
                                                          /s/ Daniel D. Mauler
18                                                        DANIEL D. MAULER (Va. Bar No. 73190)
19                                                        Trial Attorney
                                                          Civil Division, Federal Programs Branch
20                                                        U.S. Department of Justice
                                                          1100 L St. NW
21
                                                          Washington, DC 20005
22                                                        Phone: (202) 616-0773
                                                          Fax: (202) 616-8470
23                                                        E-mail: dan.mauler@usdoj.gov
24
                                                          Attorneys for Defendants
25
26
27
28


     DEFENDANTS’ STATEMENT IN RESPONSE TO CASE MANAGEMENT ORDER
     Case No. 5:20-cv-05799-LHK
                                                     2
              Case 5:20-cv-05799-LHK Document 63 Filed 09/02/20 Page 3 of 3




 1                                  CERTIFICATE OF SERVICE
 2          I hereby certify that on the 2nd day of September, 2020, I electronically transmitted the
 3   foregoing document to the Clerk of Court using the ECF System for filing.
 4
 5                                                      /s/ Daniel D. Mauler
                                                        DANIEL D. MAULER
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
